Hon. 0. P. Lockhart          Opinion No. O-3987
Chairman                     Ret Are agents and attorneys of Texas
Board of Insurance           State Life Insurance Company entitled
Commlssiorlers               to copy letters written to the Board
Austin, Texas                of Insurance Commfssioners about the
                             company?
Dear Sir:
           We have your request for our opinion on the above question,
as contained in your letter   of September 15, 1941, which we quoter
            llYou are familiar with the fact that the Board of
Insurance Commissioners voted to refer the Texas State Life
Insurance Company of Dallas, Texas, to you for legal action
to place It In receivership     and to cancel Its charter;   fur-
ther   that following   an application  for au injunction  filed by
the 6ompany it was agreed that this Department would answer
Q.&;u;ies with a certain form of letter,      copy of which is at-
        .
       “We have had some discussion  with the Company about this
letter   and have indicated  to them that we would like to answer
Inquiries   more in detail,  at the same time making only such
statements as are correct and proper.      In discussing   this mat-
ter with the Company*s attorneys on Saturday, February 13, they
requested to see some of the letters     that were written to the
Department which we desired to answer.       Some of these letters
were shown to their attorney by Mr, Barrow, Chief Examiner and
Chlef Clerk, in the offfce 0 Thefr attorney,      Mr. Milton Vance,
then stated they would like to have a stenographer come to the
Department and make a copy of all letters      which have been writ-
ten to us about the Texas State Lffe Insurance Company since
the filing   of the suit In May of this year,
       “Will you please give us your opinion as to whether or not
the Company and its attorneys are entitled   to make a copy of
letters   written to us about the Company?”
           We are informed by Mr. Da B0 Barrow, Chief Bxaminer for the
Board of Insurance Commissioners, that the letters  to which you refer
are commuulcatlons from private parties to the Board, most of them ‘be-
ing inquiries  about the Texas State Lffe Insurance Company, and some
of them being complaints about the company,
Hon. 0. P. Lockhart,   page 2   (O-3987)


           It must be conceded that the Texas State Lffe Insurance
Company can show ao Interest   i.n these letters.  Then ff these letters
are records of a public nature B and not secret and confidential,    the
duly appointed representatives    of the company would seem to have a
right to inspect them, and copy them. Such is the holding of our
Opinions No. O-2044 and No. O-3755, cop:les of which are attached here-
to.
           But who can say that these letters are not secret        and con-
fldentlal?   In the very nature of them9 many of the writers        must have
so intended them.
            “With respeet to property in letters    and the right
     to restrain the publication    o,f private correspondenoe,
     there appear to be no Texas authorities      although deci-
     sions on these questions axe to be fouo 8 fn other jurfs-
     dictions.”    27 Tex.Jur, 433
          The general rule seems to be that the writer of even a mere
business or personal letter  has a property right therein;  and that no
one else  with certain exceptions  not necessary to be noted here, has
any righe to make any unauthorized publication   thereof.  (See Note,
51 L.&A. 360, 361.)
            Further, the Board of Imurance Comu&ssfoners has the right,
by inference   at leas,t, to refuse pr%vate persons access to such com-
mwnlcations, under the terms of Section l5 of Artfcle 4682, Revfsed
Civil Statutes,    192s9 whfch fs as fo1lows:
             ‘“15 D Gfve certified  copies. I~ At .th,e request of any
     person, and oh the payment of the legal fee, he shall give
     certified     copies of any re,cord or papeps in his office,
                                                                9 at-id
     shall give such other certiffcates      as me provided for by
     law elf (Underscor%ng ours 01
           It is therefore  our opfnfon that agents and attorneys   of ah
insurance company are hot en.tl,tled, as a m,atter of right, to Copy
letters  written by private parties to the Board of Insurance Commis-
sioners about such fnsuraaee com.pany.
                                           Yours very truly
APPROVED   SEP 23, 1941                    ATTORNEY   GENERALOF TEXAS
~/s/ Gerald C. Mann                        By /s/ W, R0 Al,len
ATTORNEY   GENERAL OF TEXAS                W. FL, Allen, Assfstaht
APPROVED:;P&NI~~ONC~TTEE
BY:            9
WRAsGOgwb
ENCKKWRFi